DETAILED ACTION
Information Disclosure Statement
The information disclosure statements filed 05/31/2022 has been fully considered and is attached hereto.
Response to Amendment
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1-3, 11-14 and added new Claim 21. Accordingly, Claims 1-21 are currently pending in the application.
Response to Amendment
Applicant’s Arguments/Remarks filled 01/31/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection is set forth below necessitated by Applicant amendment to Claim.
Applicant’s Arguments/Remarks filled 01/31/2022, with respect to rejection of Claim 11 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3 and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohan et al (US 2019/0067782) in view of Han (US 9,547,344). 
Regarding Claim 1, Mohan (In Figs 1-10) discloses a spatial power-combining device (10), (Fig 1) for modifying a signal comprising a plurality of amplifier assemblies (22) radially arranged around a center axis (24), (Fig 1), wherein each amplifier assembly (22) of the plurality of amplifier assemblies (22) comprises: 
an amplifier (66); 
a body structure (26) that is configured to support the amplifier (66), (Fig 3), wherein the body structure (26) comprises: 
an inner surface (28) and an opposing outer surface (30) arranged such that the inner (28) surface is positioned closer to the center axis (24) than the outer surface (30), (Fig 1); and 
a first surface (102) on which the amplifier (66) is mounted (¶ 44, II. 1-6), (Fig 8) and a second surface (104) that opposes the first surface (102), (Fig 8), wherein the first surface (102) and the second surface (104) form opposing sides of the body structure (26), (Fig 8) that are bounded by the inner surface (28) and the outer surface (30), (Fig 8).
However Mohan does not disclose wherein a heat sink that is entirely embedded within the body structure.
Instead Han (In Fig 2) teaches wherein a heat sink (223) that is entirely embedded within the body structure (203), (Col 7, II. 23-27), (Col 4, II. 8-26).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohan with Han with a heat sink entirely embedded within the body structure to benefit from efficiently dispersing and dissipating the heat from the one or more processor element on main printed circuit board while maintaining the desirable slimmer profiles (Han, Col 1, II. 15-20, II. 32-37).
Regarding Claim 3, Mohan in view of Han discloses the limitations of Claim 1, however Mohan as modified does not disclose wherein the heat sink extends within the body structure in a lateral direction relative to the first surface of the body structure.
Instead Han (In Fig 2) further discloses wherein the heat sink (223) extends within the body structure (203) in a lateral direction relative to the first surface (first surface adjacent to 217), (Fig 2) of the body structure (203).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohan with Han with the heat sink extending within the body structure in a lateral direction relative to the first surface to benefit from efficiently dispersing and dissipating the heat from the one or more processor element on main printed circuit board while maintaining the desirable slimmer profiles (Han, Col 1, II. 15-20, II. 32-37).
Regarding Claim 7, Mohan in view of Han discloses the limitations of Claim 1, however Mohan as modified does not disclose wherein the heat sink comprises one or more of a heat pipe, a thermal ground plane, and a phase change material.
Instead Han (In Fig 2) further teaches wherein the heat sink (223) comprises one or more of a heat pipe (Col 4, II. 61-67), a thermal ground plane, and a phase change material.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohan with Han with the heat sink comprising a heat pipe to benefit from efficiently dispersing and dissipating the heat from the one or more processor element on main printed circuit board while maintaining the desirable slimmer profiles (Han, Col 1, II. 15-20, II. 32-37).
Regarding Claim 8, Mohan in view of Han discloses the limitations of Claim 1, however Mohan as modified does not disclose wherein the heat sink forms two parallel opposing faces within the body structure.
Instead Han (In Fig 2) further teaches wherein the heat sink (223) forms two parallel opposing faces (parallel opposing surfaces of 223), (Fig 1) within the body structure (203).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohan with Han with heat sink forming two parallel opposing faces within the body structure to benefit from efficiently dispersing and dissipating the heat from the one or more processor element on main printed circuit board while maintaining the desirable slimmer profiles (Han, Col 1, II. 15-20, II. 32-37).
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohan in view of Han and further in view of Bojkov et al (US 2020/0162046). 
Regarding Claim 2, Mohan in view of Han discloses the limitations of Claim 1, however Mohan as modified does not disclose wherein the heat sink is provided closer to the first surface of the body structure than the second surface of the body structure.
Instead Bojkov (In Fig 4) teaches wherein the heat sink (78) is provided closer to the first surface (76) of the body structure (74) than the second surface (second surface opposing the first surface 76), (Fig 4) of the body structure (74).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohan with Han and further with Bojkov with the heat sink being provided closer to the first surface of the body structure than the second surface of the body structure to benefit from providing good thermal management for heat generated by amplifiers during amplification (Bojkov, ¶ 4, II. 10-15).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohan in view of Han and further in view of Theveneau et al (US 2017/0149113). 
Regarding Claim 4, Mohan in view of Han discloses the limitations of Claim 3, however Mohan as modified does not disclose discloses wherein the heat sink 20extends in the lateral direction a distance that is greater than one or more peripheral edges of the amplifier.
Instead Theveneau (In Figs 1a-1b) further discloses wherein the heat sink (25) 20extends in the lateral direction a distance that is greater than one or more peripheral edges of the amplifier (23), (Fig 1b).
Examiner Note; the lateral distance that 25 extends clearly illustrated (In Fig 1b) being greater than the lateral distance the edges of 23 extends. 
  It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohan with Han and further with  Theveneau with the heat sink extending in the lateral direction a distance that is greater than one or more peripheral edges of the amplifier to benefit from surrounding the dissipating means extending longitudinally in the cavity thereby improving energy dissipation in form of heat in the power combiner (Theveneau, ¶ 20, II. 1-4, ¶ 22, II. 1-4).
Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohan in view of Han and further in view of Powell et al (US 4,612,512).
Regarding Claim 5, Mohan in view of Han discloses the limitations of Claim 1, however Mohan as modified does not disclose wherein the heat sink comprises a material having a higher thermal conductivity than the body 25structure.
Instead Powell (In Figs 1-5) teaches wherein the heat sink (60) comprises a material (copper), (Col 4, II. 50-52) having a higher thermal conductivity than the body 25structure (72), (aluminum), (Col 5, II. 10-12), ((copper 401> aluminum 237), (W/m/K) at 300 K). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohan with Han and further with Powell with a heat sink with a higher thermal conductivity than of the body structure to benefit from providing very good and reliable grounding, heat dissipation and amplifier isolation, which otherwise could cause spurious amplifier feedback signal with undesirable ripple in the gain-frequency characteristics of the amplifier, while providing excellent heat dissipation for the amplifier modules in a smallest possible package keeping cost low and assembly process convenient (Powell, Col 1, II. 51-58, II. 62-66, Col 2, II. 16-24).
Regarding Claim 6, Mohan in view of Han discloses the limitations of Claim 1, however Mohan as modified does not disclose wherein the heat sink comprises one or more of a metal, a ceramic, and a polymer.
Instead Powell (In Figs 1-5) teaches wherein the heat sink (60) comprises one or more of a metal (copper), (Col 4, II. 50-52), a ceramic, and a polymer.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohan with Han and further with Powell with a heat sink made of copper to  benefit from providing very good and reliable grounding, heat dissipation and amplifier isolation, which otherwise could cause spurious amplifier feedback signal with undesirable ripple in the gain-frequency characteristics of the amplifier, while providing excellent heat dissipation for the amplifier modules in a smallest possible package keeping cost low and assembly process convenient (Powell, Col 1, II. 51-58, II. 62-66, Col 2, II. 16-24).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohan in view of Han and further in view of Luettgenau (US 4,724,400).
Regarding Claim 9, Mohan in view of Han discloses the limitations of Claim 1, however Mohan as modified does not disclose wherein the heat sink forms a cross-sectional wedge shape.
Instead Luettgenau (In Figs 1-11) teaches wherein the heat sink (10), (Col 5, II. 45-50) forms a cross-sectional wedge shape (Fig 4). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohan with Han and further with Luettgenau with a wedged shaped cross-sectional heat sink to benefit from providing a more efficient packaging for a linear RF amplifier assembly in to a single pancake like sandwich sharing common metal wall such that amplifiers containing heat fins oriented radially outward from the axis of the combiner-splitter parallel to the upper surface aiding the cooling fan to cause air to flow radially of the axis through the heat fins, as well as to cause air to flow along the axis of the splitter-combiner (Luettgenau, Col 4, II. 8-14, II. 27-36).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohan in view of Han and further in view of Meehan et al (US 2019/0081453).
Regarding Claim 10, Mohan in view of Han discloses the limitations of Claim 1, however Mohan as modified does not disclose wherein the body structure is formed by additive manufacturing.
Instead Meehan (In Fig 1) teaches wherein the body structure (100), (¶ 31, II. 1-3) is formed by additive manufacturing (¶ 30, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mohan with Han and further with Meehan with the body structure formed by additive manufacturing to benefit from intricate thermal management and connecting solutions that allows for high density component integration which would be difficult to achieve using traditional manufacturing techniques (Meehan, ¶ 33, II. 1-6).

Allowable Subject Matter
Claims 11-20 are allowed.
	Claim 21 is objected to as being dependent upon a rejected base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base Claim 1 and any intervening Claims.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 11-20, the allowability resides in the overall structure of the device as recited in independent Claim 11 and at least in part because Claim 11 recites, “a heat sink that is partially embedded within the body structure, the heat sink extending in a lateral direction relative to the first surface of the body structure a distance that is greater than one or more peripheral edges of the amplifier”. 
The aforementioned limitation in combination with all remaining limitations of Claim 11 are believed to render said Claim 11 and all Claims dependent therefrom (Claims 12-20) patentable over the art of record. 
With respect to Claim 21, the allowability resides in the overall structure of the device as recited in dependent Claim 21 and at least in part because Claim 21 recites “wherein a longitudinal dimension of the heat sink from the inner surface to the outer surface is greater than a dimension of the heat sink from the first surface to the second surface”.
The aforementioned limitation is believed to render said 21 patentable over the art of record.
The closest art of record is believed to be that of Bojkov et al (US 2020/0162046 – hereafter “Bojkov”).
While Bojkov Fig 4 teaches a heat sink (78) that is partially embedded within the body structure (74), the first surface (76) of the body structure (74) and one or more peripheral edges of the amplifier (52).
However, neither Bojkov, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitation of Claims 11 and 21.

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Amplifier Assemblies with Multiple Antenna Structures and Amplifiers US 2019/0068140.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835